Citation Nr: 0833878	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Regional 
Office (RO) that denied entitlement to TDIU.


FINDINGS OF FACT

1.  For the period prior to April 9, 2008, the veteran's 
service-connected disabilities were as follows: hypertensive 
and arteriosclerotic coronary heart disease, myocardial 
infarction, post-operative bypass, rated at 30 percent; 
bilateral pes planus rated at 30 percent; the residuals of a 
back injury with arthritic changes at L4-L5 rated at 20 
percent; hypertension, rated at 10 percent; and, headaches 
rated at 10 percent, for a combined rating of 70 percent, 

2.  Effective April 9, 2008, the veteran is service-connected 
for hypertensive and arteriosclerotic coronary heart disease, 
myocardial infarction, post-operative bypass, rated at 60 
percent, bilateral pes planus rated at 30 percent, the 
residuals of a back injury with arthritic changes at L4-L5 
rated at 20 percent, hypertension, rated at 10 percent and 
headaches rated at 10 percent, for a combined rating of 80 
percent, from April 9, 2008.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
additional evidence that pertains to the claim.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned and the type of evidence which impacts 
those determinations in a March 2006 letter.  This case was 
last readjudicated in June 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple statements, service records, Social 
Security records, private medical records, VA outpatient 
treatment reports and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing lay statements 
as well describing his symptoms, limitations and the impact 
of such on his functioning to VA examiners.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a) (2007).

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the veteran is currently service-connected for 
hypertensive and arteriosclerotic coronary heart disease, 
myocardial infarction, post-operative bypass, rated at 60 
percent, bilateral pes planus rated at 30 percent, the 
residuals of a back injury with arthritic changes at L4-L5 
rated at 20 percent, hypertension, rated at 10 percent and 
headaches rated at 10 percent, for a combined rating of 80 
percent.  The Board notes that prior to April 9, 2008, the 
veteran was service-connected for hypertensive and 
arteriosclerotic coronary heart disease, myocardial 
infarction, post-operative bypass, rated at 30 percent, which 
resulted in a combined rating of 70 percent.  Thus, he has 
met the specific percentage requirements of 38 C.F.R. § 
4.16(a).  The Board will next consider whether the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

In multiple statements presented throughout the appeal, the 
veteran has maintained that his service-connected 
disabilities precluded him from obtaining substantially 
gainful employment.  In his VA-Form 9, the veteran stated 
that his service-connected heart condition precluded him from 
obtaining any type of gainful employment.  This assertion was 
reiterated in both April 2008 and June 2008 statements.  In 
an April 2008 statement the veteran also claimed that, in 
addition to his heart condition, a back condition caused him 
to be unemployable.  An August 2006 request for employment 
information, submitted by the veteran's last reported 
employer, reflects the veteran last worked from July 1988 to 
May 2001 from which he resigned.

In a May 2003 decision, the Social Security Administration 
awarded the veteran Disability Insurance Benefits.  In 
determining the veteran was disabled, the Administrative Law 
Judge noted that he had not engaged in substantial gainful 
activity since January 1, 2002.  The decision also reported 
the veteran's severe impairments included degenerative disc 
disease, chronic pain syndrome in the cervical and lumbar 
spine, osteochondritis dissecans of the right knee, 
hypertension, coronary artery disease and chronic obstructive 
pulmonary disease (COPD).  Furthermore, the decision noted 
that upon review of the medical record and considering the 
aforementioned severe impairments, a medical advisor 
testified that in her opinion, the veteran would be "unable 
to perform the exertional demands of even sedentary work."

Private medical reports from March 2005 to February 2008 
reflect that the veteran was treated for COPD, lumbar disc 
disease, low back pain, hypertension, coronary artery 
disease, asthma, low back pain, cardiomyopathy and congestive 
heart failure.  In a March 2008 opinion, the veteran's 
private physician reported that the veteran was being treated 
for COPD, which had deteriorated to the point of requiring 
continuous nasal oxygen, as well as for lumbar disc disease 
and chronic low back pain.  The physician opined that both 
conditions had resulted in severe disability, thereby 
preventing gainful employment.

VA outpatient treatment reports from January 2004 to March 
2008 reflect that the veteran was treated for hypertension, 
degenerative joint disease, degenerative disc disease, low 
back pain and coronary artery disease.  In addition, he was 
also treated for lung disabilities including COPD, pulmonary 
emphysema, chronic interstitial lung disease and shortness of 
breath.  The veteran was hospitalized for an exacerbation of 
COPD in February 2008.

In a January 2005 VA examination report, the veteran stated 
he last worked in 2001 in a photo lab, and missed work two-
to-three times a month due to headaches.  Based on an 
examination of the veteran's service-connected disabilities, 
the examiner opined that the veteran was unable to do any 
kind of work in involved standing, bending, lifting or 
twisting and would be able to do light sedentary work which 
did not require a great deal of training, standing or 
walking.  He noted that the veteran's main problems were the 
back and the heart.  He further concluded that the veteran 
was unable to do any of the jobs he had done in the past due 
to the physical activity.  

In a March 2008 VA examination, the veteran reported having 
last worked seven years ago in quality control.  The examiner 
noted that, in addition to the veteran's service connected 
disabilities, he also had severe COPD.  Based on a review of 
the record and an examination of the veteran's service-
connected disabilities, the examiner opined that the veteran 
had severe COPD, unrelated to his coronary heart disease, 
which was the major source of the veteran's current 
disability.  He further stated that physical employability 
was problematic due to the heart condition, in addition to 
COPD.  Finally the examiner concluded that sedentary 
employability was not limited by any condition evaluated at 
that time.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Board attaches the greatest weight to the medical 
opinion of the March 2008 VA examiner, which was predicated 
on a review of the claims file and an examination of the 
veteran.  Moreover, the examiner explained the basis for his 
conclusion and rendered such opinion upon clinical testing 
and examination.  Conversely, the March 2008 opinion by the 
private physician provided no objective findings, was not 
predicated upon a review of the claims folder, and attributed 
the veteran's severe disability to both his service-connected 
low back disability as well as his non-service connected 
COPD.  The Board acknowledges the March 2008 VA examiner's 
opinion is also supported by the January 2005 VA examiner's 
opinion that the veteran would be able to do light sedentary 
work.  Therefore, the Board finds that the veteran is capable 
of substantially gainful employment through sedentary work.

After a review of the record, the Board concludes that 
entitlement to TDIU due to service-connected disabilities is 
not warranted.  The evidence of record does not demonstrate 
that the veteran is precluded from obtaining substantially 
gainful employment.  In addition, the March 2008 VA examiner 
concluded that the veteran's service-connected conditions did 
not preclude him from sedentary work.  The March 2008 VA 
examination also noted that the veteran's non-service 
connected COPD was the major source of the his current 
disability, which is supported by the medical evidence of 
record revealing a recent hospitalization and frequent 
ongoing treatment for COPD.  As COPD is not service-
connected, a claim for TDIU may not be based upon this 
disability.  Therefore, the veteran's claim for TDIU due to 
service-connected disabilities is denied.

The Board acknowledges the veteran's statements that his 
service-connected disabilities precluded him from obtaining 
substantially gainful employment.  Although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As a final matter, the Board has also considered whether the 
veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to his service-connected disabilities.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provide for additional or more 
severe symptoms.  Moreover, throughout the duration of this 
appeal, the veteran has not had any incapacitating episodes 
in which a physician has prescribed bed rest.  In this 
regard, the Board notes that although the veteran was 
hospitalized for an exacerbation of COPD in February 2008, 
this condition is not service-connected.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

A TDIU is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


